DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the objections to claims 1, 2, and 11-13 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 6 and 9 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejections are withdrawn.
The rejections of claims 1-3 and 11 under 35 USC 102(a)(1) and claims 4-10 and 12 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20070163626 by Klein.
As to claim 13, Klein discloses a laundry treatment machine (para. 1) comprising a pump 5 comprising an inlet and an electric motor (para. 1) powered by a motor voltage and a motor current; and a control unit configured to determine an air-water working condition by detecting the voltage and the current during operation of the pump (paras. 29-33).
As to claim 14, Klein discloses that the laundry treatment machine comprises a washing machine (para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al.

Klein does not teach changing a speed of the pump subsequent to detecting the air-water working condition.  Klein teaches that an air-water condition may be present if the quantity of water in the washing chamber is insufficient (para. 31).  Picardat teaches that if a pump is losing prime at less than a full fill volume its speed can be slowed to maintain full prime until enough water has been added (para. 66).  One of ordinary skill in the art would have recognized as obvious to modify the method taught by Klein so that upon detecting an air-water working condition the pump is slowed in order to maintain prime until a sufficient amount of water has been introduced into the washing chamber.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Klein teaches detecting the air-water condition of the pump comprises detecting a signal indicative of a condition caused by air in the inlet of the pump (para. 31).
As to claim 3, Klein teaches that the motor is connected to a mains providing a sinusoidal mains voltage (para. 25, rectifier converts AC sinusoidal voltage to DC).

As to claim 16, Picardat teaches that changing the speed of the pump comprises reducing a speed of the pump (para. 66).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al. as applied to claim 3 above, and further in view of U.S. Patent Application Publication 20030052627 by Raimondi.
As to claim 4, Klein does not teach that the motor voltage is a partialized version of the sinusoidal mains voltage.  However, one of ordinary skill in the art would have recognized as obvious to apply a partialized sinusoidal mains voltage in view of Raimondi.  Raimondi teaches that using a triac device allows the controller to control the electrical power supplied to the motor (paras. 45 and 51; figs. 7A-7D).  One of ordinary skill in the art would have been motivated to apply a voltage with a partialized waveform in order to control the power supplied to the motor, as taught by Raimondi.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al. and U.S. Patent Application Publication 20030052627 by  as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20110048079 by Kim et al. and U.S. Patent Application Publication 20180342950 by Quinn.
As to claim 5, Klein teaches detecting an air-water working condition when a voltage deviates from a threshold value (paras. 29-30), but does not teach using the root-mean-square (RMS) voltage to determine when the voltage deviates from a threshold value.  However, one of ordinary skill in the art would have recognized as obvious to use the RMS voltage when making the determination.  Kim teaches that voltage readings are measured as a mean value such as RMS (para. 55) and Quinn teaches that standard voltage readings are representative of a RMS value (para. 33.  One of ordinary skill in the art would have thus used a RMS voltage in order to determine whether the voltage deviates from a threshold value.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al. and U.S. Patent Application Publication 20030052627 by Raimondi as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20110048079 by Kim et al. and U.S. Patent 6633149 granted to Foureys.
As to claim 7, Klein does not teach that detecting the working condition comprises detecting when an activation time (i.e. triggering angle, firing angle) of the motor current deviates from a threshold value.  Klein teaches detecting the working condition when a voltage deviates from a threshold value (paras. 29-30), and it is known 
As to claim 8, Raimondi teaches that the activation time (i.e. triggering angle, firing angle) is when the motor current Is increases or decreases from 0 and ends at 0 (fig. 7B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al. as applied to claim 3 above, and further in view of U.S. Patent 5373714 granted to Wada and U.S. Patent 5313964 granted to Dausch et al.
As to claim 10, Klein teaches that a deviating characteristic of motor power can be used to detect an air-water working condition (para. 11), and that voltage and current are measured to determine the power (para. 29).  Wada teaches that the phase difference between current and voltage is used to determine an amount of load applied to a motor (col. 4, ln. 62 – col. 5, ln. 3).  Dausch explicitly teaches that measuring the motor current and voltage phase difference can detect an air-water (surge) working condition (col. 6, ll. 48-63).  One of ordinary skill in the art would have recognized as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20060237052 by Picardat et al. as applied to claim 1 above, and further  in view of U.S. Patent Application Publication 20140083145 by Bondi.
As to claim 12, Klein teaches subsequent to detecting the air-water working condition, performing increasing a quantity of water in the washing tub from an external water supply line (para. 31).  While Klein does not teach particulars of a washing tub external to the container, as would be in a washing machine embodiment, one of ordinary skill in the art would have recognized as obvious that this structural arrangement is a well-known and common configuration of a washing machine (see Bondi, fig. 1, note washing tub 2 external to container 4 and circulation pump 12).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20140083145 by Bondi.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711